226 Ga. 284 (1970)
174 S.E.2d 415
JACOBS
v.
SHIVER.
25713.
Supreme Court of Georgia.
Submitted March 11, 1970.
Decided April 9, 1970.
G. Gerald Kunes, for appellant.
Billy G. Fallin, for appellee.
GRICE, Justice.
The Appellate Practice Act (Ga. L. 1966, pp. 493, 497; Code Ann. § 6-808) requires that where no transcript of evidence and proceedings is to be sent up, the clerk shall prepare and transmit the record within 20 days after the date of filing of the notice of appeal.
Although there was no transcript of evidence and proceedings to be sent up in this case, the record was not transmitted *285 within 20 days after the filing of the notice of appeal. The clerk's certificate states: "This is to certify that due to the fact of the appellant not having paid the costs of this court caused a delay in transmitting this record to the Supreme Court ..."
Therefore, under the rule laid down by George v. American Credit Control, Inc., 222 Ga. 512 (150 SE2d 683); Vezzani v. Vezzani, 222 Ga. 853 (153 SE2d 161); Mutual Fed. Savings &c. Assn. v. Johnson, 223 Ga. 811 (158 SE2d 762); Pippins v. Securities Investment Co., 223 Ga. 812 (158 SE2d 675); U-Haul Co. v. A Trailer & Truck Rentals, 225 Ga. 195 (167 SE2d 135); Kilgo v. Cochran, 225 Ga. 477 (169 SE2d 818), this appeal must be dismissed.
The 1968 amendment to the Appellate Practice Act (Ga. L. 1968, pp. 1072, 1073-1074; Code Ann. § 6-809) does not change this rule. See Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126).
Appeal dismissed. All the Justices concur.